UNITED STATES SECURITIESAND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 July1, 2011 Barclays PLC and Barclays Bank PLC (Names of Registrants) 1 Churchill Place London E14 5HP England (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC. This Report comprises: Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K. EXHIBIT INDEX Change in Directors' Details -July 1, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BARCLAYS PLC (Registrant) Date:July 1, 2011 By: /s/ Patrick Gonsalves Patrick Gonsalves Deputy Secretary BARCLAYS BANK PLC (Registrant) Date:July 1, 2011 By: /s/ Patrick Gonsalves Patrick Gonsalves Joint Secretary 1 July 2011 BARCLAYS PLC CHANGE IN DIRECTORS' DETAILS In accordance with Listing Rule LR 9.6.14(2), Barclays PLC and Barclays Bank PLC ('Barclays') announce that Sir Richard Broadbent, Deputy Chairman and Senior Independent Director, will join the Board of Tesco Plc with effect from 2 July 2011. In accordance with Listing Rule LR 9.6.11(3), Barclays announces that Alison Carnwath has today replaced Sir Richard as Chairman of the Barclays Board Remuneration Committee. For further information please contact: Media Relations Sarah MacDonald or Giles Croot Tel: +44 (0) 20 7116 4755
